DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/12/2022 has been considered by the examiner.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 01/03/2022 is acknowledged.  The traversal is on the ground(s) that there is nothing prohibiting the second suspension from being a metal suspension and that the inventions are not mutually exclusive and do overlap in scope and therefore are not distinct.  This is not found persuasive because in addition to the reasons given in the requirement for restriction, Group I requires two separate heating steps to remove all of the first liquid and the second liquid, while Group II requires a single heating step which evaporates the first and second liquids.  Accordingly, the groups are mutually exclusive.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or 01/03/2022.  
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a first liquid and a second liquid wherein the second suspension is immiscible with the matrix suspension, does not reasonably provide enablement for any first liquid and any second liquid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claims 1-3 and 5-7 encompasses any choice of liquids for the first liquid or the second liquid, and any choice of powders for the powder matrix or the target powder, provided the target powder sinters at a temperature not high enough to sinter or melt the matrix powder.  The two liquids may be the same.  The specification discloses sufficient information for one of ordinary skill in the art to use the method when the two suspensions are immiscible with each other.  However, the specification does not provide direction on how to create a final product of a desired shape when the two suspensions mix with one another.  At the time of filing, the state of the art was such that some suspensions will mix, spread out and and dilute while others will not mix and retain their shape when placed in another suspension.  All of the examples in the specification use suspensions which are immiscible with each other.  There is no guidance given as to how to form a useful sintered final product when the two suspensions mix with and infiltrate each other.  Thus, the disclosed guidance does not bear a reasonable correlation to the full scope of the claim. Taking .  
Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a matrix suspension comprising a powder matrix suspended in a first liquid".  It is unclear what a powder matrix is.  It is unclear is the power is somehow a matrix before it becomes suspended in a first liquid, or if the matrix includes both the powder and the liquid.  Claims 2-7 are rejected due to their dependence on rejected claim 1.  
Claim 1 recites the limitation "evaporating at least one of the first and second liquids by heating" followed by the limitation “heating the matrix suspension and the second suspension”.  As at least one of the first and second liquids has been evaporated prior to the second heating step, at least one of the powders will have fallen out of suspension because there is no more liquid.  Accordingly it is unclear how one can heat the matrix suspension and the second suspension at a point in time when at least one of the “suspensions” is no longer a suspension.  Claims 2-7 are rejected due to their dependence on rejected claim 1.  

Prior Art
Due to the uncertainty of the claim scope as stated above, prior art cannot be applied at this time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited in Li He Fan Fei, Wenbo Wang Xuan Song, IMMISCIBLE-INTERFACE ASSISTED DIRECT METAL DRAWING, Solid Freeform Fabrication 2018: Proceedings of the 29th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference.  The paper itself is not prior art.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733